STONE, C. J.
When damages are, and when they are not, too remote to be the subject of recovery, is not always easy of determination. The decisions of this court are, that such damages as naturally result from the breach, according to the usual course of things, or such as naturally suggest themselves as likely to result from the breach, are *296proximate, and may be recovered; while those which result abnormally, not naturally, from some outside, exceptional fact or circumstance, can not be a ground of recovery, unless such fact or circumstance be communicated, and thus become an element of the agreement. This is our rendering of the phrase, so often met with in the books, that only such damages are recoverable as were had in contemplation by the parties as the result of the breach. — Daughtry v. Amer. Union Tel. Co., 75 Ala. 168; Western Union Tel Co. v. Way, 83 Ala. 542; Lehman v. Pritchett, 84 Ala. 512.
There was no attempt to prove actual damage or injury in this case, except what is stated below. The proof was, that the shipment was delayed one day, on account of the neglect or oversight of the warehouse company, and that if the owners desired the cotton covered by insurance, it would have required them to insure the entire lot (100 bales) for one additional day, at a cost of eight dollars. The insurance expired on the day on which the cotton was ordered to be delivered; but there was no proof that insurance had been taken out for the additional day. It was also proved that cotton-buyers borrow money from banks at a high rate of interest, with which to purchase cotton; that the interest stops on deposit of the bill of lading with the-bank; and that in consequence of the defendant’s failure to deliver, plaintiffs had to pay interest for one more day.
These were the two elements of damage relied on for recovery, and there was no attempt to prove that the warehouse company was notified of either of these alleged facts.
The damages claimed were not the natural result of the breach, and hence did not furnish a good cause of action.
Affirmed.